COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
  PATRICIA W. GRIFFIN                                                  CHANCERY COURTHOUSE
      MASTER IN CHANCERY                                                    34 The Circle
                                                                    GEORGETOWN, DELAWARE 19947




                            Final Report:       August 28, 2018
                            Date Submitted:     July 30, 2018

Philip Delgrosso
25927-045
Federal Correctional Complex
PO Box 5000
Yazoo City, MS 39194

RE:      Philip Delgrosso v. United States of America, et al.
         Civil Action No. 2018-0638-PWG

Dear Mr. Delgrosso:

         You have petitioned this Court for equitable relief, naming the United States

of America as principal defendant, and three additional defendants, Timothy

Garrison (“Garrison”), Randall Eggert (“Eggert”), and Gary Milligan (“Milligan”),

whom it appears were Assistant United States Attorneys at the time of your

conviction of criminal charges in the United States District Court for the Western

District of Missouri. You seek an injunction from the Court of Chancery for the

closure of the criminal cases against you, the immediate release of “surety Philip

Delgrosso,” and the discharge of all case-related public debts and bonds against

you, because of the defendants’ fraud, concealment and theft of trust property.
Philip Delgrosso v. United States of America, et al.
Civil Action No. 2018-0638-PWG
August 28, 2018

You assert that, since the defendants failed to rebut the notices you sent them, you

are owed liquidated damages, in the amount of $500,000,000 by each of them for

their actions, and that they should self-surrender to the United States Marshals

Service and “decree the ‘arrest’ of their respective oaths and bonds.”1

          Further, you seek approval to proceed in forma pauperis in this matter. I

recommend that the Court deny your request to proceed in forma pauperis and, in

the interest of efficiency, also dismiss your petition as legally frivolous for lack of

subject matter jurisdiction. This is a final report.

    I.    Background

          Your petition alleges that you are not a citizen of the United States of

America and not subject to its laws because you are a “private, natural, sui juris

freeman on-the-land,” and that the defendants caused your mistaken belief that

your private natural name was the same as the public, corporate one, which

resulted in your “unlawful incarceration.” You assert that the defendants

committed concealment, fraud and theft of trust property. As to concealment and

fraud, you claim that the “government corporation” had no standing to charge you,

the charges of the indictments were not certified, and no concrete evidence was

presented.2 For theft of trust property, you allege the defendants failed, after

1
    Pet. in Equity, Ex. 7, at 15; ¶ 21.
2
    Id., Ex. 7, at 5, 7.

                                               2
Philip Delgrosso v. United States of America, et al.
Civil Action No. 2018-0638-PWG
August 28, 2018

notice, to remove you as trustee for “U.S. Treasury trust accounts, birth certificate

trust accounts, social security trust accounts, trusts created for the [criminal cases]”

when you are merely a third party intervenor for the artificial entity Philip

Delgrosso.3       Further, you claim the principal defendant, the United States of

America, “may be found doing business in Delaware and in the jurisdiction of [the

Court of Chancery],” and that Garrison, Eggert and Milligan are agents of the

principal defendant and are liable for their actions, “even though they are non-

residents of Delaware.”4 All of the actions related to this matter appear to have

occurred in the State of Missouri.5

II.       Analysis

          I have reviewed your application to proceed in forma pauperis. To proceed

in forma pauperis, a litigant, who is an inmate, must provide a sworn affidavit

addressing his ability to pay court costs or fees and a certification of his inmate

account.6 Upon review of the information provided, a court may grant the inmate

leave to proceed in forma pauperis.7 Your motion to proceed in forma pauperis

provides information concerning your inmate account activity for the six-month

3
    Id., Ex. 7, at 11-13.
4
    Pet. in Equity, ¶¶ 4, 5.
5
    See generally United States v. Delgrosso, 852 F.3d 821, 824-26 (8th Cir. 2017).
6
    10 Del. C. § 8804.
7
    Id.

                                               3
Philip Delgrosso v. United States of America, et al.
Civil Action No. 2018-0638-PWG
August 28, 2018

period preceding the filing of the petition attached to it, but the summary is not

certified as 10 Del. C. § 8804(a) requires.8 Given the strict statutory requirements

of § 8804(a), it is my recommendation that the Court deny the motion to proceed in

forma pauperis.9

       In the interest of efficiency, I will also consider whether the petition is

factually frivolous, malicious or legally frivolous.10 I recommend that the Court

find the petition should be dismissed as legally frivolous for lack of subject matter

jurisdiction.   Delaware’s in forma pauperis statute defines a legally frivolous

complaint as one that is “based on an indisputably meritless legal theory.” 11 The

Court of Chancery is a Delaware state court of limited jurisdiction. It has subject

matter jurisdiction over a case in three ways: (1) the plaintiff asserts an equitable

claim; (2) the plaintiff requests equitable relief for which there is no adequate




8
  The account summary appears to be a printed copy obtained through an online inmate
inquiry.
9
 Cf. State v. Buchanan, 2012 WL 4150060, at *1 (Del. Super. Aug. 27, 2012); Eley v.
Kearney, 2001 WL 1628881, at *1 (Del. Super. Sept. 4, 2001), aff’d, 794 A.2d 600 (Del.
2002); Johnson v. Howard, 1999 WL 743902, at *2 (Del. Super. Aug. 12, 1999).
10
   10 Del. C. § 8803(b). The analysis of whether a complaint is frivolous typically occurs
after a court grants an inmate’s motion to proceed in forma pauperis but, in this instance,
it would be inefficient to require that the petition be refiled with the correct information
only to be dismissed as legally frivolous for lack of subject matter jurisdiction.
11
  10 Del. C. § 8801(7); McCoy v. Taylor, 1998 WL 842322, at *2 (Del. Ch. Nov. 12,
1998).

                                               4
Philip Delgrosso v. United States of America, et al.
Civil Action No. 2018-0638-PWG
August 28, 2018

remedy at law; or (3) subject matter jurisdiction is conferred by statute.12 When it

appears that the Court lacks jurisdiction over the subject matter of an action, the

action must be dismissed.13 Because subject matter jurisdiction is non-waivable, a

court has an “independent obligation to satisfy themselves of jurisdiction if it is in

doubt.”14

         Here, it does not appear from your petition that any of the alleged acts of

which you complain occurred in Delaware. Your claims of fraud, concealment and

theft of trust property, pertain to actions you allege were taken by the United States

of America and its agents, Garrison, Eggert and Milligan, related to your

conviction in the United States District Court in the Western District of Missouri.

Your petition does not show that your claims against the federal government and

its agents have any connection to, or activities in, Delaware. In fact, it specifically

acknowledges that Garrison, Eggert and Milligan are non-residents of Delaware.

And the relief you request – injunctive relief closing the criminal cases, and

extinguishing all case-related public debts and bonds, against you, your immediate




12
  Cf. Envo, Inc. v. Walters, 2009 WL 5173807, at *4 (Del. Ch. Dec. 30, 2009), aff'd,
2013 WL 1283533 (Del. Mar. 28, 2013).
13
  Ct. Ch. R. 12(h)(3); see also Baier v. Upper New York Inv. Co. LLC, 2018 WL
1791996, at *5 (Del. Ch. Apr. 16, 2018).
14
     Appriva S'holder Litig. Co., LLC v. EV3, Inc., 937 A.2d 1275, 1284 (Del. 2007).

                                               5
Philip Delgrosso v. United States of America, et al.
Civil Action No. 2018-0638-PWG
August 28, 2018

release from incarceration, and the self-surrender of the defendants – is not

available through this Court.

       None of your claims demonstrate a connection to Delaware or a Delaware

entity, or request relief that this Court can grant. This Court has addressed similar

issues previously and dismissed the complaints for lack of subject matter

jurisdiction.15 I find this Court lacks the authority to grant the relief you request,

and recommend that the Court dismiss this petition as legally frivolous for lack of

subject matter jurisdiction.

III.   Conclusion

       For the foregoing reasons, I recommend the Court deny your motion to

proceed in forma pauperis and, in the interest of efficiency, also dismiss the

petition as legally frivolous for lack of subject matter jurisdiction. This is a final

report and I refer you to Court of Chancery Rule 144 for the process of taking

exception to a Master’s final report.

                                            Sincerely,

                                            /s/ Patricia W. Griffin
                                            Master in Chancery



15
  Cf. Michael-destry Williams © Tr. v. United States, 2018 WL 2050363, at *2 (Del. Ch.
Apr. 30, 2018); Critchfield v. Rios, 2016 WL 2755881, at *2-*3 (Del. Ch. May 9, 2016);
IMO Bechard, 2016 WL 1169097, at *1 (Del. Ch. Mar. 17, 2016); Bechard v. Rios, 2016
WL 402471, at *1-*2 (Del. Ch. Feb. 2, 2016).

                                               6